     Case 2:19-cr-00216-SVW Document 44 Filed 05/03/19 Page 1 of 5 Page ID #:176



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     BENJAMIN R. BARRON (Cal. Bar No. 257094)
 4   Assistant United States Attorney
     Deputy Chief, International Narcotics,
 5   Money Laundering, & Racketeering Section
          1400 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-3542
          Facsimile: (213) 894-0142
 8        E-mail:    ben.barron@usdoj.gov

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                            UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,               No. 19-CR-216-SVW
13
               Plaintiff,                    STIPULATION REGARDING REQUEST FOR
14                                           (1) SETTING STATUS CONFERENCE
                     v.                      HEARING DATE AND (2) FINDINGS OF
15                                           EXCLUDABLE TIME PERIODS PURSUANT
     CHRISTOPHER LAZENBY,                    TO SPEEDY TRIAL ACT
16
               Defendant.                    [PROPOSED] S.C. DATE: 9-23-2019
17                                           [PROPOSED] S.C. TIME: 10:00 a.m.
18

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorney Benjamin R. Barron,
23   and defendant Christopher Lazenby (“defendant”), both individually
24   and by and through his counsel of record, Deputy Federal Public
25   Defender (“DFPD”) Jennifer Uyeda, hereby stipulate as follows:
26        1.    The information against defendant in this case was filed on
27   April 9, 2019, along with a fully executed agreement for defendant to
28   plead guilty to the offenses charged in the information.           The
     Case 2:19-cr-00216-SVW Document 44 Filed 05/03/19 Page 2 of 5 Page ID #:177



 1   information charges defendant with one count of distributing

 2   methamphetamine and one count of distributing oxycodone, in violation

 3   of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), (b)(1)(C).         The Speedy Trial

 4   Act, 18 U.S.C. § 3161, originally required that the trial commence on

 5   or before June 18, 2019.     On April 26, 2019, defendant was arraigned

 6   on the information.     Because defendant has signed a written plea

 7   agreement, the Court did not set a trial date.         Defendant is released

 8   on bond in this matter.

 9           2.   At the time that defendant signed the written plea

10   agreement, defendant was represented by DFPD Andre Townsend, who

11   recently left the Office of the Federal Public Defender for other

12   legal employment.    Undersigned defense counsel, DFPD Jennifer Uyeda,

13   since took over the representation of defendant as of April 17,

14   2019.    DFPD Uyeda must independently review the discovery and record

15   in order to meaningfully participate in a plea colloquy and,

16   relatedly, confer with and advise defendant regarding his guilty plea

17   in this matter.    The discovery in this matter includes large amounts

18   of digital evidence seized from defendant during an October 2018

19   search warrant, along with state and federal investigation reports

20   from two separate investigations since 2015, related seized evidence,

21   and subpoenaed business records.         DFPD Uyeda will be on leave from

22   May 6 to May 21, 2019, and in training from May 28-30, 2019.           She

23   also has been assigned to train the incoming lawyers June 17, 2019 to

24   June 28, 2019, and mentor them over the next 6 months.

25   Additionally, she is assigned to two criminal matters with upcoming

26   trials, namely, United States v. Hernandez-Villanueva, CR 18-249-MWF,

27   a drug trafficking case set for trial on July 30, 2019, and United

28

                                          2
     Case 2:19-cr-00216-SVW Document 44 Filed 05/03/19 Page 3 of 5 Page ID #:178



 1   States v. Johnson, CR 18-681-ODW, bank robbery case set for trial on

 2   June 25, 2019.

 3        3.    In light of the foregoing, counsel for defendant also

 4   represents that additional time is necessary to confer with

 5   defendants, conduct and complete an independent investigation of the

 6   case, conduct and complete additional legal research including for

 7   potential pre-trial motions, review the discovery and potential

 8   evidence in the case, and prepare for trial in the event that

 9   defendant does not enter his guilty pleas.        Defense counsel

10   represents that failure to grant the continuance would deny her

11   reasonable time necessary for effective preparation, taking into

12   account the exercise of due diligence.        The requested continuance is

13   not based on congestion of the Court’s calendar, lack of diligent

14   preparation on the part of the attorney for the government or the

15   defense, or failure on the part of the attorney for the Government to

16   obtain available witnesses.

17        4.    For purposes of computing the date under the Speedy Trial

18   Act by which defendant’s trial must commence, the parties agree that

19   the time period of June 18, 2019, to September 23, 2019, inclusive,

20   should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

21   (h)(7)(B)(i) and (h)(7)(B)(iv) because the delay results from a

22   continuance granted by the Court at defendant’s request, without

23   government objection, on the basis of the Court’s finding that: (i)

24   the ends of justice served by the continuance outweigh the best

25   interest of the public and defendant in a speedy trial; (ii) failure

26   to grant the continuance would be likely to make a continuation of

27   the proceeding impossible, or result in a miscarriage of justice; and

28   (iii) failure to grant the continuance would unreasonably deny

                                          3
     Case 2:19-cr-00216-SVW Document 44 Filed 05/03/19 Page 4 of 5 Page ID #:179



 1   defendant continuity of counsel and would deny defense counsel the

 2   reasonable time necessary for effective preparation, taking into

 3   account the exercise of due diligence.

 4         5.    Nothing in this stipulation shall preclude a finding that

 5   other provisions of the Speedy Trial Act dictate that additional time

 6   periods be excluded from the period within which trial must commence.

 7   Moreover, the same provisions and/or other provisions of the Speedy

 8   Trial Act may in the future authorize the exclusion of additional

 9   time periods from the period within which trial must commence.

10         IT IS SO STIPULATED.

11   Dated: May 3, 2019                   Respectfully submitted,

12                                        NICOLA T. HANNA
                                          United States Attorney
13
                                          LAWRENCE S. MIDDLETON
14                                        Assistant United States Attorney
                                          Chief, Criminal Division
15

16                                         /s/ Benjamin R. Barron
                                          BENJAMIN R. BARRON
17                                        Assistant United States Attorney

18                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
19

20         I am CHRISTOPHER LAZENBY’s attorney.       I have carefully discussed

21   every part of this stipulation and the continuance of the trial date

22   with my client. I have fully informed my client of his Speedy Trial

23   rights.    To my knowledge, my client understands those rights and

24   agrees to waive them.     I believe that my client’s decision to give up

25   ///

26

27

28

                                          4
Case 2:19-cr-00216-SVW Document 44 Filed 05/03/19 Page 5 of 5 Page ID #:180
